Citation Nr: 1727704	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-25 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent prior to July 9, 2013, and in excess of 20 percent thereafter, for degenerative disc disease of lumbosacral spine

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral lower extremity radiculopathy (sciatic nerve), secondary to service-connected degenerative disc disease of lumbosacral spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) from January 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In an August 2013 rating decision, the RO granted the Veteran's service connection claims for a right knee disability and a right ankle disability.  As this is considered a full grant of the benefits sought on the appeal, those issues are no longer in appellate status.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  In addition, the RO partially granted an increased rating for the Veteran's degenerative disc disease of lumbosacral spine effective from July 9, 2013.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO also assigned a 10 percent disability rating for bilateral radiculopathy of the lower extremities.  As such, the issue of entitlement to higher initial ratings for radiculopathy of the bilateral lower extremities is before the Board as part of the appeal for an increased rating for the service-connected degenerative disc disease of lumbosacral spine.   

The Veteran requested a Board videoconference hearing on an August 2013 VA Form 9 Substantive Appeal.  A hearing was scheduled for October 2015, but the Veteran withdrew his hearing request in September 2015.  38 C.F.R. § 20.704(e) (2016).  The Veteran was, however, present at an informal conference held before a Decision Review Officer in June 2013.  A summary of that informal conference is of record. 

FINDINGS OF FACT

1.  Throughout the period on appeal, the Veterans lumbar spine disability is manifested by pain, limitation of motion with flexion no greater than 45 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, but without evidence of unfavorable ankylosis of the thoracolumbar spine.

2.  The Veteran's radiculopathy of the bilateral lower extremities has been manifested by no more than mild sciatic neuralgia, and no other neurological abnormalities are present.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for the Veteran's lumbar spine disability have been met throughout the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.71a, Diagnostic Codes 5243 (2016).

2.  The criteria for an initial evaluation higher than 10 percent for radiculopathy of the bilateral lower extremities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2016 Appellate Brief, the Veteran's representative argued that the Veteran should be afforded a new VA examination to determine the current severity of his degenerative disc disease of lumbosacral spine (lumbar spine disability) and bilateral lower extremity radiculopathy.  The record reflects that the Veteran was afforded a VA examination most recently in July 2013 in connection with his claim.  The Board find this VA examination adequate, as it was predicated on a review of the Veteran's medical history as well as on examinations and fully address the rating criteria that are relevant to rating his lumbar spine disability and radiculopathy.  Moreover, there is no objective evidence indicating that there has been material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the disability since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran's service-connected lumbar spine disability was originally evaluated at 10 percent disabling effective December 2000.  The Veteran filed a claim for an increased rating in excess of 10 percent in April 2011, asserting that his lumbar spine disability had worsened.  During the period on appeal, the Veteran was granted a disability evaluation of 20 percent effective July 9, 2013.  In addition, the Veteran was granted service connection for radiculopathy of the bilateral lower extremities at 10 percent disabling effective April 5, 2011.  For the reasons that follow, the Board finds that a rating of 20 percent for the Veteran's lumbar spine disability, but no higher, is warranted for the entire period on appeal.  Higher ratings for the Veteran's bilateral lower extremity radiculopathy, however, are not warranted.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).
  
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Lumbar Spine Disability

The Board notes that the Veteran's lumbar spine disability is evaluated as Intervertebral Disc Syndrome (IVDS) under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The record reflects, however, that the Veteran is actually diagnosed with degenerative disc disease of the lumbosacral spine at L5-S1, which is rated under Diagnostic Code 5242 and assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Regardless, IVDS is also rated under the General Rating Formula for Diseases and Injuries of the Spine, unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes.  Id.  Thus, both diagnostic codes will be addressed below.  

The General Rating Formula provides for a 20 percent disability rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Alternatively, the current IVDS Formula provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet.App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Moreover, there is no indication on the VA examinations of record that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Veteran was afforded a VA examination in April 2011.  He reported stiffness, fatigue, spasms, decreased motion, paresthesia, and weakness.  He reported no 
incapacitating episodes related to his lumbar spine disability in the previous 12 months.  The Veteran described overall functional impairment as: a reduced ability to exercise, such as jogging, lifting weights, or walking for more than 20 minutes; limited ability to perform in a workplace setting due to movement at a slower pace; and an inability to stand for greater than 30 minutes or sit for greater than 2 hours.  The Veteran reported flare-ups resulting in pain with prolonged standing.  Upon examination, posture and gait were within normal limits and walking was steady.  Musculature and muscle tone were also normal.  There was no evidence of radiating pain on movement, muscle spasm, guarding of movement, weakness, atrophy, or ankylosis.  Range of motion testing (ROM) showed forward flexion was normal at 90 degrees, with no pain.  Extension was limited to 10 degrees, with pain noted at 5 degrees.  Right lateral flexion was normal to 30 degrees, but pain was noted at 25 degrees.  Left lateral flexion was limited to 15 degrees, with pain at 10 degrees.  Left and right rotation were both normal, with no pain.  There was no additional limitation of joint function after repetitive use testing.  There was tenderness to palpation over the L5-S1 area on the left side but spinal contour was preserved.  IVDS was not found. 

A VA contract examination was performed in May 2013.  The Veteran denied flare-ups that impact the function of the thoracolumbar spine.   Upon examination, posture and gait were within normal limits.  Muscle strength was normal and there was no atrophy.  There was localized tenderness on palpitation.  Full ROM was normal on all measurements, but with pain noted on all movements except right and left lateral rotation.  Ankylosis was not present, and no additional functional loss or limitation was observed on repetitive use testing.  Reflex, sensory, straight leg raising, and radiculopathy testing were all normal.  The Veteran was noted as having guarding and/or muscle spasm, but this did not result in abnormal gait or spinal contour.  IVDS was not found. 

The Veteran was afforded an additional examination in July 2013.  ROM testing showed forward flexion to 75 degrees.  Extension was to 20 degrees, with pain noted at 10 degrees. Right and left lateral flexion were both to 10 degrees, with pain noted at 5 degrees and 10 degrees, respectively.  Right and left lateral rotation were both at 25 degrees, with pain noted at 25 degrees and 15 degrees, respectively.  Additional limitation in ROM was noted after repetitive use testing, with forward flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 5 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation both to 15 degrees.  Reflex, sensory, and straight leg raising tests, were all normal.  There was no muscle atrophy and muscle strength was normal on all measurements except left ankle dorsiflexion and great toe extension, which showed active movement against some resistance.  There was localized tenderness on palpitation.  The examiner did not note whether the Veteran had guarding or muscle spasm, but did note abnormal spinal contour, specifically reversed lordosis.  The examiner did note the presence of IVDS, with the Veteran reporting incapacitating episodes of less than one week. 

Based on the foregoing, the Board finds that a disability rating of 20 percent, but no higher, is warranted for the entire period on appeal.   

During the April 2011 VA contracted spine examination the Veteran reported pain and muscle spasms, although spasm was absent on examination that day.  While spinal contour was noted to be preserved, there is no indication X-rays were reviewed.  A November 2011 lumbosacral spine X-ray performed at VA revealed accentuation of lumbar lordosis and minimal scoliosis.  A May 2013 VA contracted examination report indicates the Veteran had guarding and/or muscle spasm but that this did not result in abnormal gait or spinal contour.  However, again it appears the examiner did not review any X-rays as the examination report indicates imaging studies of the thoracolumbar spine were not performed and there were no other significant diagnostic test findings and/or results.  In the July 2013 VA examination, the examiner did not check the box indicating whether guarding or muscle spasm of the thoracolumbar spine were present, but did fill out the secondary question in that section indicating there was an abnormal spinal contour, namely reversed lordosis.  Reading the report as a whole, the Board concludes that the examiner was attempting to indicate the Veteran had guarding or spasm causing the reversed lordosis, as an answer to the question about the result of guarding and/or muscle spasm would not be necessary if neither condition was present.  

Resolving reasonable doubt in the Veteran's favor, a disability rating of 20 percent is warranted for the entire appeal period as the evidence establishes that the Veteran has had guarding and/or muscle spasm that resulted in an abnormal spinal contour throughout the appeal period.  

A rating in excess of 20 percent, however, is not warranted at any point during the appeal period.  The medical evidence reflects that forward flexion of the thoracolumbar spine was limited at most to 45 degrees, to include after repetitive use testing.  Even when considering the effects caused by repetitive use and pain, and the condition during flare-ups, the record does not suggest that the Veteran has had forward flexion of the thoracolumbar spine to 30 degrees or less.  At the April 2011 examination the Veteran reported flare-ups resulting in pain with prolonged standing.  At the May 2013 examination the Veteran denied flare-ups.  At the July 2013 examination he reported flare-ups of intermittent sharp pains that radiate down his legs and "freeze him".  None of the evidence, including the Veteran's statements, suggests that forward flexion has been limited to 30 degrees or less.  The evidence is likewise against a finding of ankylosis of the thoracolumbar spine and examiners have specifically noted this condition is not present.  

The Board notes that the Veteran's lumbar spine disability can also be rated under Diagnostic Code 5243 for IVDS.  While IVDS was not found in the April 2011 and May 2013 examinations, IVDS was noted upon examination in July 2013.  In order for a higher rating to be warranted under the IVDS Formula, the evidence of record must demonstrate, at a minimum, incapacitating episodes having a total duration of at least four weeks during the past 12 months.  See 38 C.F.R. § 4.71a.  The Rating Criteria defines "incapacitating episodes" as periods of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, IVDS Formula, Note (1).  A review of the record reveals no evidence of incapacitating episodes of at least four weeks requiring prescribed bed rest and treatment by a physician.  The July 2013 VA examiner noted that the Veteran's total duration of any incapacitating episodes during the preceding 12 months was less than one week.  

Given the above, the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a rating in excess of 20 percent at any point.  38 C.F.R. § 4.3, 4.7, 4.71a.

Neurological

The Board must also consider whether the Veteran has any associated objective neurologic abnormalities associated with his service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

As stated in the Introduction, the RO granted service connection in an August 2013 rating decision for radiculopathy of the bilateral lower extremities (sciatic nerve).  A 10 percent disability rating was assigned based on mild neuralgia of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8720, effective April 5, 2011, the date of the Veteran's initial claim for an increased disability rating for his lumbar spine disability.  

Under Diagnostic Code 8720, mild neuralgia warrants a 10 percent disability rating; moderate neuralgia warrants a 20 percent rating; moderately-severe neuralgia warrants a 40 percent rating; and severe neuralgia warrants a 60 percent rating.  38 C.F.R. § 4.124a.  

Any demonstrated paralysis of the sciatic nerve would be rated under Diagnostic Code 8520.  Under Diagnostic Code 8520, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent rating, moderately-severe incomplete paralysis warrants a 40 percent rating; severe incomplete paralysis warrants a 60 percent rating; and compete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.  Id. 
 
The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Upon examination for the Veteran's service-connected lumbar spine disability in April 2011, a neurological examination of the spine was negative for any abnormal findings.  The Veteran did, however, report pain in his posterior left thigh that stopped above the knee.  Similarly, while the VA examination for the Veteran's lumbar spine disability in May 2013 also indicated normal neurological findings, the Veteran asserted in a written statement later that month, as well as at his June 2013 informal conference at the RO, that he experienced pain in his legs. 

Upon reexamination for the Veteran's lumbar spine disability and neurological symptomology in July 2013, the Veteran reported pain that radiated down his legs since August 2000 that had gradually worsened, as well as intermittent sharp pains.  The examiner noted radiculopathy was indeed present in both lower extremities, manifested by intermittent moderate pain.  Constant pain, paresthesias and/or dysesthesias, numbness, or any other signs or symptoms of radiculopathy were not shown.  The examiner noted involvement of the sciatic nerve root in both lower extremities, and determined that the overall severity of his bilateral radiculopathy was mild. 

Based on the foregoing, the Board concludes that the symptoms associated with the Veteran's radiculopathy do not more nearly approximate the criteria for disability ratings in excess of what the Veteran is currently awarded.  No more than mild neuralgia of the sciatic nerve in the lower extremities is shown since the filing of the Veteran's initial claim for an increased disability rating for his lumbar spine disability in April 2011.  Therefore, increased schedular ratings for his radiculopathy of the lower extremities are not warranted.

The Board has also considered whether separate ratings could be assigned to the Veteran based on any other neurological symptomatology.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  During the examinations, sensory, reflex, and strength testing of the lower extremities was normal.  Additional neurological symptomatology associated with the Veteran's lumbar spine disability is not otherwise shown by the medical evidence or the Veteran's statements.  Thus, a separate rating is not warranted.  

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the symptoms of his lumbar spine disability and bilateral radiculopathy of the lower extremities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 20 percent, but no higher, prior to July 9, 2013, for degenerative disc disease of lumbosacral spine, is granted subject to the regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent from July 9, 2013, for degenerative disc disease of lumbosacral spine, is denied.

Entitlement to an initial evaluation in excess of 10 percent for bilateral lower extremity radiculopathy (sciatic nerve), secondary to service-connected degenerative disc disease of lumbosacral spine, is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


